By the Court,
In this state, a mortgage given to secure a debt by bond, note or other specialty, is a real security given'in aid of the personal security, which the mortgagee had before. And the mortgagee may pursue either, or both, until he obtains satisfaction. If he recovers his debt, the mortgage is released. If ho choose to take the land and to make it his own absolutely, whereby the mortgagor is totally divested of his equity of redemption, the debt is thereby paid and discharged: And if it eventually proves insufficient to raise the sum due, it is the mortgagee’s own fault, and at his resk.